Briscoe, J.,
delivered the opinion of the Court.
John E. Wagaman brought suit against the Board of School Commissioners of Washington County to recover for services rendered as principal teacher of one of the public schools of that county. He recovered a judgment of $152.40, with interest from the 29th of February, 1896, and from this judgment an appeal has been taken. There were four bills of exceptions taken at the trial below, three of these relate to the admissibility of evidence and the fourth to the ruling of the Court upon the prayers. The facts of the case are that Wagaman held a certificate dated July 1st, 1886, to teach in the public schools of Washington County, and for the first two years thereafter taught as assistant teacher of Sharpsburg School No. 1, District No. 1. Subsequently he was appointed principal of the school by the District Trustees, was confirmed by the Board of School Commissioners, and acted as such from the date of his appointment. He held a first grade, first-class teacher’s certificate in the following words :
State of Maryland, County of
No. 228. Washington.

General System of Free Public Schools.

Grade i. Class One.

Studies. Per Cent.

Orthography..... 80 Know all men by these presents,
Reading ....... 80 that John E. Wagaman having
Writing......... 80 given evidence of good moral char-

*160
Studies. Per Cent.

Arithmetic...... 80 acter, and having been examined in
Geography...... 70 the branches required by law for a
History......... 80 first grade certificate as per margin,
Eng. Grammar... 80 is hereby authorized to teach in the
Bookkeeping..... 95 public schools of Washingty County
Geometry.......100 for one-from the date hereof,
Algebra.........100 unless his certificate be annulled.
N. Philosophy.... 80 Given under my hand and the
Physiology..... 80 seal of the Board of County School
Average........ 84 Commissioners, this first day of
Teaching Power.. July, eighteen hundred and eighty-six.
Salary $90.00, less 10 per cent, first year.
P. A. Witmer,

Examiner.

Endorsed as follows :
The within named John E. Wagaman having taught in the public schools of his county for six months subsequent to the issue of'this certificate, and having satisfied me from personal observation of ability to govern a school and impart instructions according to the most approved methods, this certificate is renewed and extended to the first day of July, 1889.
(Signed), P. A. Witmer, Secretary, Treasurer and Examiner.
June 12th, 1889, extended to July 1st, 1892, and raised to first class.
P. A. Witmer.
Extended to June 1st, 1897.
P. A. Witmer,

Examiner.

On the i-5th of Feb., 1895, the Board of School Commissioners ' passed an order requiring an examination of all teachers at the end of the scholastic year. The plaintiff had notice of this order, but refused to take the examination, stating “that his certificate did not expire until 1897, and that he did not feel like taking it.” He was afterwards, in August, 1895, appointed principal of Sharpsburg School, but was rejected by the School Board. Notwithstanding this rejection he was re-appointed by the District Trustees, and *161entered upon his duties as such principal with full knowledge of his rejection by the board. His salary was refused by the School Board at the end of the school term, and this suit is brought for its recovery.
In the view we take of this case, it does not become necessary for us to consider all the questions presented on the appeal. Now it is quite clear that the teachers are employed by the District School Trustees, subject to confirmation by the County School Commissioners, and shall be appointed from among the persons holding a legal certificate. Code, Art. 77, sec. 27. The contract of employment prescribed by the rules and regulations of the State Board of Education requires, “that the teacher” is hereby appointed to teach, subject to the confirmation and the requirements of the Board of County School Commissioners. And it is provided by the 48th sec. of Art. 77 of the Code, that “ No person shall be employed as a teacher, unless such person shall hold a certificate of qualification issued by the Examiner of the county in which he or she proposes to teach, or from the principal of the State Normal School, a diploma as graduate of said school, or certificate from the State Board of Education.” And by the 63rd section of the same Article, it is further provided that such a certificate shall, however, not continue in force for more than six months, unless the person receiving the same shall satisfy the Examiner of his fitness for governing a school and his ability to impart instruction in the various branches taught in the public schools; but when the Examiner shall satisfy himself upon those points he shall be empowered to issue a certificate, which shall continue in force for five years, unless revoked for cause.
It appears, however, that the certificate held by the plaintiff was granted to him July, 1886. It was extended after six months, for three years, to July, 1889; then in July, 1889, for three years, to July, 1893, and then on some date not mentioned on the certificate, for five years, to June, 1897. But is urged that by Art. 6, sec. 3, of the by-laws *162of the State Board of Education certificates of the first grade, &c., may be renewed by the Examiner without an examination.
(Decided June 18th, 1896).
But assuming, without deciding that the adoption of this rule was a valid and legal exercise of power by the State Board under sec. 11, Art. 77 of the Code, yet we find nothing in this rule in conflict with the view we take of this case. Here the certificate was first extended by the Examiner for three years, then again for three years, and further for the period of five years. This was manifestly never contemplated by Art. 6, sec. 3 of the rules of the State Board. The renewal referred to by this rule clearly means the renewal of a certificate which had been validly continued by the Examiner under sec. 63, Art. 77 of the Code. A certificate of the first grade under this rule may be renewed after the expiration of five years by the issue of a new certificate in compliance with Art. 77 of the Code, but this is not that case.
The appellee then, not holding a valid certificate to teach, should have submitted to the examination directed by the School Board, of which he had full notice, and failing to comply with requirements of this order, he was not qualified to teach the school under his former appointment. There can be no question that his appointment of August, 1895, was invalid, because it failed of confirmation by the School Board.
It follows, then, that, there was error in granting the' plaintiff’s prayers, bécause they practically instructed the jury that upon the facts of the case the plaintiff was entitled to recover, and in rejecting the defendant’s prayers which instructed the jury that there was no legally sufficient evidence which would entitle the plaintiff to recover. For these reasons we shall reverse the judgment, and as there can be no recovery by the plaintiff we shall not award a new trial.

Reversed tvithout awarding a new trial, with costs.